United States Navy–Marine Corps
          Court of Criminal Appeals
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                          Glenn S. HAMBY
                   Information Systems Technician
               Petty Officer Third Class (E-4), U.S. Navy
                               Appellant

                             No. 201800245

                          Decided: 8 February 2019
    Appeal from the United States Navy-Marine Corps Trial Judiciary.
                           Military Judge:
                 Commander William Weiland, JAGC, USN
Sentence adjudged 17 April 2018 by a special court-martial convened
at Washington Navy Yard, District of Columbia, consisting of a mili-
tary judge sitting alone. Sentence approved by convening authority:
reduction to E-1, confinement for 12 months, 1 and a bad conduct dis-
charge.
                          For Appellant:
       Lieutenant Commander Jacqueline M. Leonard, JAGC USN.
                                For Appellee:
                              Brian Keller, Esq.
                         _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________




1   The Convening Authority suspended confinement in excess of 6 months.
                   United States v. Hamby, No. 201800245


             Before WOODARD, CRISFIELD, and HITESMAN,
                       Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c).
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2